April 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          WARREN ALDOUS AND MICHAEL ALDOUS, Appellants

NO. 14-11-01108-CV                          V.

                           ERIC BRUSS, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Eric Bruss,
signed July 22, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellants, Warren Aldous and Michael Aldous, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.